Citation Nr: 1822908	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  15-41 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), previously claimed as bipolar disorder and depression.

2.  Entitlement to an earlier effective date prior to March 8, 2013 for the grant of service connection for PTSD.

3.  Entitlement to a disability rating in excess of 10 percent for patellar dislocations of the left knee, previously claimed as tendonitis, left leg.

4.  Entitlement to an earlier effective date prior to October 29, 2014 for the award of a 10 percent rating for patellar dislocations of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1995.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was assigned a 70 percent rating for her PTSD effective March 8, 2013 and a July 2015 rating decision of the Providence, Rhode Island RO, in which the Veteran was assigned a 10 percent rating for her patellar dislocations of her left knee effective October 29, 2014.

The Board notes that the Veteran did not request a hearing.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran's representative asserted entitlement to a TDIU in a May 2017 letter and asserted that the Veteran's service-connected conditions limited her ability to find and sustain employment.  Further, occupational employment, including total occupational impairment, is implicitly raised by a PTSD increased rating claim as it is contemplated in the schedular criteria.  See 38 C.F.R. § 4.130.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU for all of her service-connected disabilities as part of her claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Accordingly, the issue entitlement to a disability rating in excess of 10 percent for patellar dislocations of the left knee is warranted and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Beginning March 8, 2013, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas.

2.  The Veteran's original claim of entitlement to service connection for depression was received on March 18, 1997, several years after service discharge, and was denied in a May 1997 rating decision as there was no diagnosis of a mental health condition.  The Veteran was properly notified of this decision in June 1997, but she did not perfect an appeal and the decision became final on June 5, 1998.

3.  On March 8, 2013, the Veteran claimed entitlement to service connection for bipolar disorder.  A September 2015 rating decision granted service connection for PTSD effective from March 8, 2013, as reasonable doubt was resolved in the Veteran's favor and treated her bipolar disorder as an early diagnosis that progressed into a more accurate and current diagnosis of PTSD.

5.  The Veteran's original claim of entitlement to service connection for tendonitis of the left leg was received on March 18, 1997, several years after service discharge, and was granted in a May 1997 rating decision at a noncompensable rating because the Veteran failed to report to the VA examination and there was no evidence of record of current symptomatology.  

6.  The Veteran's claim for increase for her service-connected left knee disability was received on October 29, 2014, and a July 2015 VA examination established entitlement to a compensable rating for patellar dislocations of the left knee.

7.  The Veteran meets the schedular criteria for a TDIU from March 8, 2013, and her service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria are not met for an effective date earlier than March 8, 2013 for the grant of service connection for PTSD.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2017).

3.  The criteria are not met for an effective date earlier than October 29, 2014 for the grant of a 10 percent disability rating for patellar dislocations of the left knee.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2017).

4.  From March 8, 2013, the Veteran is individually unemployable by reason of her service-connected disabilities.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for rating mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders. 

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

In her January 2017 substantive appeal, the Veteran asserted that her PTSD symptoms more closely resembled a rating higher than 70 percent.

A November 2013 private treatment note indicated that the Veteran regularly attended psychodynamically oriented psychotherapy form 2008 to early 2011 to treat her bipolar disorder and depression.  She had problems with mood and interpersonal struggles.  Worsening of the Veteran's nonservice-connected multiple sclerosis symptoms became a major concern in her later therapy sessions.  The Veteran ended therapy prematurely, but her physician found that she made progress.

A December 2013 VA treatment record showed that the Veteran was diagnosed with bipolar disorder with psychotic features and PTSD.  On examination, she was pleasant, cooperative, and demonstrated appropriate pro-social behaviors.  Hygiene was good and she was dressed appropriately for the weather.  Speech was clear, thought content was logical, and no psychotic content was demonstrated during the interview.  She denied homicidal or suicidal intent.  Insight and judgement toward treatment was good.  She reported that she was stressed out and hearing voices.  She felt slowed down.  She was able to work extra hours at her job and reported that she refurbished furniture for sale to pay for her medications.  She enjoyed crafting and was encouraged to continue therapy and taking her medications.

In April 2015, the Veteran underwent a disability benefits questionnaire (DBQ) examination for PTSD.  Her claims file was reviewed.  She was diagnosed with PTSD that conformed to the DSM-5 criteria, as well as a personality disorder with borderline traits.  Her symptoms of aversion to males, night terror content, and fearfulness of her safety were consistent in content of her reported trauma history.  She had no aversion of sexual intimacy prior to the rape, though this was pronounced afterwards as to cause serious problems in her relationship with her spouse.  He and the Veteran became more like roommates after the rape.  The Veteran's STRs evidenced overeating after the sexual assault and the Veteran was treated for obesity and had multiple referrals for nutrition after 1991 when the rape occurred, which is a known marker of rape identified by researchers.  The Veteran was also diagnosed with a personality disorder, but the VA examiner was able to differentiate the symptoms of PTSD from the Veteran's personality disorder as the condition followed the expected pattern of symptom emergence throughout the Veteran's lifetime as evidenced by the record.  The examiner found that the Veteran's PTSD symptoms caused an occupational and social impairment with an occasional decrease in work efficiency and her personality disorder symptoms caused an occupational and social impairment with reduced reliability and productivity.  On examination, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships.  She denied thoughts or plans of suicidal or homicidal acts.  She was pleasant and cooperative.  She had good hygiene as indicated by her appearance.  She presented with average to above-average intellectual functioning.  No symptoms of a thought disorder were present.  Her speech was logical and the Veteran managed her own money independently.   

A July 2015 VA psychology note indicated that the Veteran believed others did not think she mattered.  She was alert and oriented in all spheres.  She was dressed casually.  Grooming and hygiene were adequate.  Eye contact was good.  Speech was clear, coherent, and relevant.  Thought processes were logical, sequential, and goal-oriented in nature.  There was no evidence of delusions, hallucinations, paranoia, suicidal intent, or homicidal intent.  She was instructed to continue her current psychotropic medications as prescribed and to return for individual therapy.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the April 2015 VA DBQ report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with the currently assigned rating, but not a 100 percent rating.  In other words, the symptoms during this period, as described in the factual background above, do not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires total occupational and social impairment.  

The evidence reflects that from March 8, 2013, the Veteran's symptoms due to her service-connected PTSD included depressed mood, anxiety, suspiciousness, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships.  The Veteran exhibited some symptoms compatible with a 70 percent rating, such as difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  Nonetheless, the Veteran did not meet any of the criteria for a 100 percent rating.  She was maintaining a relationship with her son and managed her own money independently.  The April 2015 VA examiner and July 2015 VA psychologist found that the Veteran was alert and oriented in all spheres.  Eye contact was good.  She was well-groomed and had good hygiene.  Speech was logical.  She denied thoughts or plans of suicidal or homicidal acts.  Also, there was no evidence of delusions, hallucinations, or paranoia.  Further, although the Veteran has been awarded Social Security Administration (SSA) benefits based, in part, on the symptoms associated with her psychiatric disorders, the nature and type of symptoms demonstrated do not result in total occupational and social impairment due to service-connected disability such that a 100 percent schedular evaluation would be warranted.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan, 16 Vet. App. at 436 (2002).  In this case, based on the above, the Board has afforded all reasonable doubt in finding that the Veteran does not exhibit symptoms more nearly indicative of higher levels, in excess of 70 percent from March 8, 2013 as the preponderance of the evidence is against a rating of 100 percent.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD from March 8, 2013.


Earlier Effective Date for Service Connection for PTSD

In the September 2015 rating decision on appeal, the RO granted service connection for PTSD, retroactively effective from March 8, 2013.  The Veteran contends that an earlier effective date should be assigned for the award of service connection for her PTSD. 

In a May 1997 rating decision, the RO initially considered and denied the claim for service connection for depression as she did not go to her scheduled VA examination and there was no current diagnosis of a current mental health condition.  The Veteran was notified of this decision by a letter dated in June 1997 and she did not perfect an appeal of the May 1997 decision, and that decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

No correspondence was received from the Veteran after the May 1997 rating decision indicating her desire to reopen her service connection claim for psychiatric condition until March 2013, when the Veteran sought entitlement to service connection for bipolar disorder.

After the Veteran submitted her claim, she provided private medical evidence.  An October 2008 private treatment record diagnosed the Veteran with bipolar disorder and found that she had the disorder since age 14 when her parents divorced.  A February 2014 rating decision denied the claim for service connection for bipolar disorder since the condition neither occurred in nor was caused by service.  The Veteran filed a notice of disagreement in May 2014.  In October 2014, the Veteran claimed entitlement to service connection for PTSD.   The Veteran underwent a DBQ examination for PTSD in April 2015.  The VA examiner was asked to provide an opinion as to whether the Veteran's current diagnosis of PTSD was related to her military stressor.  After evaluating the Veteran, the examiner determined that based on the examiner's clinical experience and expertise, along with a review of the pertinent medical records, the Veteran's PTSD symptoms were at least as likely as not related to her military stressor.  In a September 2015 rating decision, the RO granted service connection for PTSD, effective March 8, 2013, with a 70 percent disability rating assigned.  The RO resolved reasonable doubt in the Veteran's favor in treating the Veteran's bipolar disorder as an early diagnosis that progressed into a more accurate and current diagnosis of PTSD; therefore, the RO assigned an effective date prior to when the Veteran initially claimed PTSD.

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400 (r). 

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error" (CUE).  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

In addition, the Veteran did not submit any correspondence regarding her service connection claim for psychiatric condition after the last time her claim for depression was denied in May 1997; nor did she submit any communication indicating any intent to file a claim to reopen service connection for a psychiatric condition prior to March 8, 2013.  As noted above, the May 1997 rating decision was not appealed and while the Veteran has generally asserted that she should have been granted service connection for PTSD, she has not asserted that it was clear and unmistakable error not to grant service connection for PTSD based on the evidence provided with her previous claim.   

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than March 8, 2013 for the grant of service connection for PTSD.  The Board acknowledges the arguments set forth by the Veteran.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be March 8, 2013.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Accordingly, the claim for entitlement to an effective date prior to March 8, 2013 for service connection for PTSD is denied.

Earlier Effective Date for the Left Knee

The Veteran contends that she is entitled to an effective date earlier than October 29, 2014 for the grant of a 10 percent rating for patellar dislocations of the left knee.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a). 

The law provides an exception to this general rule governing claims "for increase." 38 U.S.C. § 5110 (a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63  Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. §  3.400 (o)(2)).

See Gaston, 605 F.3d at 982-8; Harper, 10 Vet. App at 126. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has indicated that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable."  38 C.F.R. §§ 3.155, 3.400(o)(2); Hazan, 10 Vet. App. at 521. 

The effective dates for "staged ratings" are established using the principle set forth at 38 C.F.R. § 3.400 (o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In determining when an increase is "factually ascertainable," VA will look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98. 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157 .

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved a CUE.  38 C.F.R § 3.105 (a).

In this case, a May 1997 rating decision granted service connection for tendonitis of the left leg at a noncompensable rating because the Veteran failed to report to the VA examination and there was evidence of record of current symptomatology.  A July 2015 rating decision increased the Veteran's disability rating to 10 percent effective October 29, 2014, the date of her claim for an increased evaluation, as the July 2015 VA examination found that the Veteran had painful motion of her left knee.

Based on the procedural history of this claim, the Board finds no support for an effective date for the 10 percent rating for patellar dislocations of the left knee prior to October 29, 2014.  The AOJ received a telephone call from the Veteran on October 29, 2014 which was accepted as a claim for increase for the Veteran's service-connected left knee disability.  The Veteran was afforded a July 2015 VA examination which was the first examination that established entitlement to a compensable rating.  VA and private treatment records prior to the July 2015 VA examination for the Veteran's left leg were silent of any left leg conditions.  Further, the Veteran did not attend her scheduled VA examination in May 1995; therefore, there is no evidence to establish entitlement to a compensable rating.  The date of claim is October 29, 2014, and the date entitlement arose is July 2015.  Thus, the later of the two dates is the date entitlement arose and according to the pertinent legal criteria should be the effective date of the award of the 10 percent rating as the latter of the two dates.  However, the AOJ assigned the date of claim as the effective date of increase and the Board will not disturb that findings.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later, and based on the facts, no effective date for the award of the 10 percent rating for patellar dislocations of the left knee earlier than October 29, 2014, is assignable, the claim for an earlier effective date must be denied.   

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration as the Veteran meets the preliminary schedular criteria for an award of a TDIU.

The essential issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place her in a different position than other veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Effective March 8, 2013 the Veteran was 70 percent service-connected for PTSD and had noncompensable ratings for migraine headaches and patellar dislocations of the left knee; her combined rating was 70 percent.  Effective July 14, 2014, the Veteran was 70 percent service-connected for PTSD, 30 percent service-connected for Meniere's disease, and had noncompensable ratings for migraine headaches and patellar dislocations of the left knee; her combined rating is 80 percent.  Therefore, for the appeal period from March 8, 2013 onwards, the Veteran meets the basic eligibility criteria for entitlement to a TDIU.  38 U.S.C. § 1114 (s); 38 C.F.R. § 4.16(a).

The remaining question is whether her service-connected disabilities preclude her from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of her service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment shall generally be deemed to exist if a Veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

The Veteran's educational history consists of a Bachelor of Arts degree in business.  Since leaving the military, the Veteran's longest job lasted three and a half years as a shelf stocker at a grocery store.  She worked multiple jobs and was fired twice.  Most jobs lasted less than three months because of her anxiety, depression, and sense that she could not function outside of the home.  An April 2015 VA examiner opined that the Veteran's PTSD symptoms resulted in an occupational and social impairment with an occasional decrease in work efficiency and ability to perform occupational tasks.  She was noted to have last worked two years earlier and had been awarded Social Security Administration (SSA) disability benefits the previous month.  

An SSA decision of record found the Veteran disabled from January 26, 2012, the date she last engaged in substantial gainful activity.  SSA noted that the Veteran did work after this date, but that it was an unsuccessful work attempt and that her earnings of $3,757,24 in 2012 and $8,790.81 in 2013 were well below the poverty level set for substantial gainful activity in those years.  SSA considered the Veteran disabled due primarily to nonservice-connected multiple sclerosis (MS) with seizures, visual, speech, and hearing problems secondary to MS and degenerative disc disease although SSA also noted that the Veteran's severe impairments included obesity; Meniere's disease; PTSD; depression; and anxiety.  SSA noted in its decision that the Veteran had limitations caused by mental impairments (in particular, PTSD, depression, and anxiety) but that the Veteran was found disabled regardless of the existence of such limitations.  Therefore an in-depth evaluation of these mental impairments and limitations was deemed moot and unnecessary.  The Board notes that while SSA determinations are not binding on the Board, they are, however, relevant and are probative evidence specifically in consideration of the Veteran's claim for TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).

The evidence reflects that from March 8, 2013, the Veteran's symptoms due to her service-connected PTSD included depressed mood, anxiety, suspiciousness, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships.  

A private April 2017 PTSD examination revealed that the Veteran had suicidal ideation, hallucinations, disturbances of motivation and mood, mild memory loss, difficulty concentrating, irritability, difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances including work, obsessional rituals, and an inability to perform activities of daily living.  The private physician opined that Veteran would have a poor work quality of life and that she would have and occupational and social impairment with deficiencies in most areas.  

In May 2017, a private vocational consultant opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of her service-connected disabilities.  The vocational consultant based her opinion on the Veteran's symptoms, which included trouble working with and getting along with others due to stress and depression, decreased concentration, uncontrollable worry and panic, anger, rage, and poor insight and judgement.  

Based on the above, considering her educational and occupational background with her disability, the Board finds credible the Veteran's testimony that her PTSD symptoms preclude employment.  Although the Veteran worked for a portion of the appeal period, it was much less than part-time employment and was not the equivalent of substantially gainful employment as noted by SSA.  In March 2013, the Veteran was service connected at a 70 percent compensable rating for her PTSD, which is the same year that Veteran's employment ended.  The Board notes that her treating psychologist opined that her PTSD symptoms were getting progressively worse.  In viewing the medical evidence of record, as well as the statement by the Veteran, the Board finds the evidence in its totality shows that employment is precluded due to the Veteran's PTSD symptoms.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

A rating in excess of 70 percent for service-connected PTSD is denied.

An earlier effective date prior to March 8, 2013 for the grant of service connection for PTSD is denied.

An earlier effective date prior to prior to October 29, 2014 for the grant of a 10 percent rating for patellar dislocations of the left knee is denied.

From March 8, 2013, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

The Veteran was afforded a VA examination in June 2015.  Although range of motion studies were performed, the examination reports did not reflect an assessment of active versus passive range of motion or functional limitation due to pain on weight bearing and nonweight-bearing  

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examination of record is inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should also estimate the functional loss that would occur during flares.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment for her left knee at Mountain Home VA Medical Center in Knoxville, Tennessee.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected patellar dislocations of the left knee.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQ) or equivalent.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.  If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the development actions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





								(Continued on the next page

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


